BROADDUS, P. J.
The respondent makes the point that this cause should be affirmed for the reason that the appellant’s abstract does not show that an appeal was granted.
A recital in the bill of exceptions of the fact that an -appeal was taken, does not evidence that fact. It must appear from the abstract of the record proper. [Greenwood v. Parlin & Orendorff Co., 98 Mo. App. 407; Jordan v. Railroad, 92 Mo. App. 81.] And furthermore the abstract of record does not show that any motion for new trial or in arrest of judgment was filed. Such •matters should also be shown dehors the bill of exceptions. [Greenwood v. Parlin & Orendorff Co., supra; Jordan v. Railroad, supra.]
There being no error shown by the record, the cause is affirmed.
All concur.